IN THE SUPREME COURT OF THE STATE OF DELAWARE

    KAREN R. HECKLER,1                       §
                                             §   No. 162, 2021
          Respondent Below,                  §
          Appellant,                         §
                                             §
          v.                                 §   Court Below–Family Court
                                             §   of the State of Delaware
    SHAWN W. HECKLER,                        §
                                             §   File No. CS20-02666
          Petitioner Below,                  §   Petition No. 20-24627
          Appellee.                          §
                                             §

                               Submitted: June 9, 2021
                               Decided:   June 16, 2021

                                        ORDER

         It appears to the Court that, on May 26, 2021, the Clerk of the Court issued a

notice, sent by certified mail, to the appellant, Karen R. Heckler, to show cause why

her appeal should not be dismissed for this Court’s lack of jurisdiction to consider a

direct appeal from the decision of a Family Court Commissioner. The United States

Postal Service tracking information sheet indicates that the notice was delivered to

an individual at Heckler’s address on May 29, 2021. A timely response to the notice

to show cause was due on or before June 8, 2021. To date, Heckler has not responded

to the notice to show cause. Dismissal of the appeal is therefore deemed to be

unopposed.


1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.


                                           BY THE COURT:


                                           /s/ Collins J. Seitz, Jr.
                                                 Chief Justice




                                       2